     Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 1 of 51 Page ID #:165



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     EDDIE A. JAUREGUI (Cal. Bar No. 297986)
 4   ROGER A. HSIEH (Cal. Bar No. 294195)
     Assistant United States Attorneys
 5   Major Frauds Section
          1100 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-4849/0600
          Facsimile: (213) 894-6269
 8        E-mail:    eddie.jauregui@usdoj.gov
                     roger.hsieh@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                            UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                No. CR 19-282-RGK-GJS

14              Plaintiff,                    GOVERNMENT’S MOTION FOR
                                              CERTIFICATION OF FACTS AND
15                   v.                       ISSUANCE OF ORDER TO SHOW CAUSE;
                                              DECLARATION OF EDDIE A. JAUREGUI;
16   ZHONGTIAN LIU ET AL.,                    EXHIBITS; [PROPOSED] ORDER

17              Defendants.

18

19        Plaintiff United States of America, by and through its counsel
20   of record, the United States Attorney for the Central District of
21   California and Assistant United States Attorneys Eddie A. Jauregui
22   and Roger A. Hsieh, hereby moves this Court for (1) a certification
23   of facts regarding defendants Perfectus Aluminium Inc., Perfectus
24   Aluminum Acquisitions LLC, Scuderia Development LLC, 1001 Doubleday
25   LLC, Von Karman-Main Street LLC, and 10681 Production Avenue LLC’s
26   failure to appear for their initial appearances in this case to
27   answer to an indictment, and (2) an order to show cause why said
28
     Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 2 of 51 Page ID #:166



 1   defendants should not be held in contempt by reason of the facts so

 2   certified.

 3        This motion is based upon the attached memorandum of points and

 4   authorities, the files and records in this case, and such further

 5   evidence and argument as the Court may permit.

 6    Dated: September 4, 2019            Respectfully submitted,

 7                                        NICOLA T. HANNA
                                          United States Attorney
 8
                                          BRANDON D. FOX
 9                                        Assistant United States Attorney
                                          Chief, Criminal Division
10

11                                              /s/
                                          EDDIE A. JAUREGUI
12                                        ROGER A. HSIEH
                                          Assistant United States Attorneys
13
                                          Attorneys for Plaintiff
14                                        UNITED STATES OF AMERICA

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 3 of 51 Page ID #:167



 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.      INTRODUCTION
 3           The Indictment in this case charges three individuals and seven

 4   organizational defendants with, among other things, conspiracy to

 5   commit wire fraud, customs-related fraud, and international

 6   promotional money laundering.       As set forth in the Indictment, the

 7   government alleges, among other things, that the conspirators evaded

 8   payment of approximately $1.8 billion in customs duties by passing

 9   false and fraudulent documents through U.S. Customs from 2011 to

10   2014.

11           By and through this motion, the government requests that the

12   Hon. Gail J. Standish, United States Magistrate Judge, certify facts

13   concerning six defendants’ failure to appear for their initial

14   appearance date, and issue an order to show cause why said defendants

15   should not be held in contempt.1       As set forth below, each of these

16   defendants received summonses to appear before the Court on August

17   26, 2019, and, thus, had notice of the appearance date.           In addition,

18   as government counsel proffered to the Court on August 26, 2019, an

19   attorney for the six U.S. entities indicated to the government that

20   he and his clients were aware that the entities had been summonsed to

21

22
             1
            The six defendants are (1) Perfectus Aluminium Inc., also
23   known as “Perfectus Aluminum Inc.,” (2) Perfectus Aluminum
     Acquisitions, LLC, (3) Scuderia Development, LLC, (4) 1001 Doubleday,
24   LLC, (5) Von Karman-Main Street, LLC, and (6) 10681 Production
     Avenue, LLC (collectively, the “U.S. entities”). The government
25   refers to these six entities, which are all based in the United
     States, as the “U.S. entities” to distinguish them from defendant
26   China Zhongwang Holdings Limited, which is a public company listed
     with the Hong Kong Stock Exchange and headquartered in China. This
27   distinction is relevant because Rule 4 distinguishes between
     organizational defendants within judicial districts in the United
28   States and those outside of the jurisdiction of United States courts.
     See Fed. R. Crim. P. 4(c)(3)(C)-(D).
     Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 4 of 51 Page ID #:168



 1   appear before the Court on August 26, 2019, but the attorney stated

 2   that he had not been authorized by his clients to appear.

 3   II.   STATEMENT OF FACTS
 4         A.   The U.S. Entities Were Served With Summonses to Appear
 5         In accordance with Rule 4 of the Federal Rules of Criminal

 6   Procedure, the United States delivered summonses to appear before the

 7   United States District Court for an initial appearance on August 26,

 8   2019, to each of the U.S. entities by certified mail to the entities’

 9   agents for service of process, as registered with the California

10   Secretary of State, or, in one case, by certified mail to an

11   organizational officer.2      Copies of the certified mail receipts are

12   attached hereto as Exhibit 1 and reflect that the summonses were

13   received between August 3, 2019, and August 6, 2019.3          The government

14   provided these documents to the Court at the hearing on August 26,

15   2019.4

16

17
           2The summons to Scuderia Development, LLC was delivered to
18   Zhijie Wang, who has asserted in court filings that she is the CEO
     and sole shareholder of the sole member of Scuderia Development, LLC.
19   See Dkt. 12, Claim Filed By Defendant, in United States v. Real
     Property Located at 14600 Innovation Drive, Riverside, California, CV
20   No. 17-01875-DMG.
          3 Attached as Exhibit 2 are print-outs from the website of the
21   California Secretary of State reflecting the designated agent for
     service of process for each of the U.S. entities.
22
          4 As the Court may note from the unredacted documents submitted
23   to the Court at the hearing on August 26, 2019, the certified mail
     receipts for the summonses for Scuderia Development, LLC, 1001
24   Doubleday, LLC, Von Karman-Main Street, LLC, and 10681 Production
     Avenue, LLC were delivered to an address different from the one
25   listed by the government in the “Article Addressed To” section of the
     certified mail forms. The government has confirmed with the United
26   States Postal Inspection Service that Zhijie Wang submitted a Mail
     Forwarding Change of Address Form to the Postal Service in May 2018
27   to have all mail forwarded from 2355 Portrait Way in Tustin to the
     address in Tustin reflected on the certified mail receipts. (See Ex.
28   8 (street address redacted pursuant to L.R. 5.2-1)). Thus, the
     summonses were correctly delivered.
                                        2
     Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 5 of 51 Page ID #:169



 1        B.    The Summonses Were Served on Then-Counsel for the U.S.
 2              Entities
 3        On or about August 6, 2019, the United States served these same

 4   summonses by certified mail on then-counsel for the U.S. entities,

 5   Christie Comerford of the Dilworth Paxson firm.          (See Ex. 3.)     Ms.

 6   Comerford and her firm represented the U.S. entities in connection

 7   with the government’s investigation for approximately one year prior

 8   to the unsealing of the Indictment.         On July 31, 2019, the day the

 9   Indictment was unsealed, the government contacted Ms. Comerford and

10   asked if she would accept service of the summonses to appear on

11   behalf of the U.S. entities.       Ms. Comerford responded that she would

12   “let [the government] know about service.”         (Ex. 4.)    When the

13   government did not immediately hear back from Ms. Comerford, it had

14   the summonses delivered to her, in addition to the U.S. entities’

15   agents and/or officer.      Copies of these summonses, with certified

16   mail receipts, were provided to the Court on August 26, 2019.

17        On August 6, 2019, Ms. Comerford emailed the government noting

18   that she had just received “6 separate packages” addressed to the

19   U.S. entities and stating, for the first time, that “we do not

20   represent these entities and are not authorized to accept service on

21   their behalf.”    (Ex. 5.)5    Ms. Comerford later stated that neither

22   she nor her firm knew who represented the U.S. entities in connection

23   with the Indictment.6 (Ex. 4.)       To the government’s knowledge, Ms.

24   Comerford continues to represent Perfectus in other civil litigation.

25
          5 Ex. 5 has been redacted because the information underlying the
26   redactions discloses Rule 6(e) material.
          6 The U.S. entities were also represented during the
27
     investigation by attorney Marc Greenberg. On August 6, 2019, the
28   government contacted Mr. Greenberg by email to ask if he still

                                             3
     Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 6 of 51 Page ID #:170



 1           C.   New Counsel for the U.S. Entities Was Aware of the August
 2                26, 2019 Initial Appearance Date
 3           On or about August 19, 2019, attorney Robert Ruyak of the Ruyak

 4   Cherian firm contacted the Attorney General’s Office to discuss this

 5   case.    The next day, government counsel returned Mr. Ruyak’s

 6   telephone call.    Among other things, Mr. Ruyak stated that he

 7   represented the U.S entities (but not China Zhongwang or the indicted

 8   individuals) and that he was aware that his clients had been

 9   summonsed for an August 26, 2019, initial appearance.           Mr. Ruyak

10   stated during this call that someone from his firm would be

11   appearing.    Later the same day, Mr. Ruyak contacted the government

12   via email to “clarif[y]” that his clients had made clear to him that

13   neither he nor his firm was authorized to enter an appearance or

14   attend the initial appearances the following Monday.           (See Ex. 7.)7

15           D.   None of the U.S. Entities Appeared On Their Initial
16                Appearance Date
17           None of the U.S. entities appeared Monday, August 26, 2019, for

18   their initial appearances.      After the Court, the Hon. Gail J.

19   Standish, called the matter, the government notified the Court that

20

21   represented the U.S. entities. Mr. Greenberg stated that he no
     longer represented the U.S. entities. (Ex. 6.)
22
          7 In this email, Mr. Ruyak stated that during a telephone call,

23   the government asked him whether he or someone from his firm would be
     attending the initial appearance on August 26, 2019, and that Mr.
24   Ruyak “told [the government] that [he] was not sure when we talked.”
     Respectfully, the government disagrees with this characterization of
25   the discussion. When the government asked Mr. Ruyak whether he would
     be appearing, Mr. Ruyak stated that he was in Washington, D.C., but
26   that he had two lawyers in Los Angeles (presumably from his firm),
     and that someone would be present for the hearing. Mr. Ruyak later
27   called and emailed to “clarif[y]” that he was retained only to
     counsel the U.S. entities on a resolution of the case, but was not
28   authorized to appear in criminal proceedings.

                                             4
     Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 7 of 51 Page ID #:171



 1   summonses had been served on each of the U.S. entities and provided

 2   copies of the summonses with certified mail receipts to the Court.

 3   (Exs. 1, 3.)    The government further described the nature of its

 4   contacts with Mr. Ruyak and Ms. Comerford leading to the initial

 5   appearance date.     The government noted that it would be asking the

 6   Court to issue an order to show cause why civil contempt sanctions

 7   should not be imposed on the U.S. entities under Federal Rule of

 8   Criminal Procedure 4(a).8      The Court indicated that it was inclined

 9   to make the factual finding that the entities had been served and

10   asked the government to, among other things, brief the issue whether

11   a magistrate judge could issue such an order, or whether the district

12   judge assigned to the case would need to issue the order.

13   III. MAGISTRATE JUDGE’S AUTHORITY
14         Under the Federal Magistrates Act, 28 U.S.C. § 636(e), federal

15   magistrate judges are authorized to exercise contempt authority in

16   certain limited circumstances.       Here, where the government seeks

17   civil contempt sanctions, the Court’s authority is governed by 28

18   U.S.C. § 636(e)(6)(B)(iii).      Under that provision,

19         the magistrate judge shall forthwith certify the facts to a
           district judge and may serve or cause to be served, upon
20         any person whose behavior is brought into question under
           this paragraph, an order requiring such person to appear
21
           before a district judge upon a day certain to show cause
22         why that person should not be adjudged in contempt by
           reason of the facts so certified. The district judge shall
23         thereupon hear the evidence as to the act or conduct
           complained of and, if it is such as to warrant punishment,
24         punish such person in the same manner and to the same
           extent as for a contempt committed before a district judge.
25

26   Id.
27
           8Rule 4(a) states, in relevant part, that “[i]f an
28   organizational defendant fails to appear in response to a summons, a
     judge may take any action authorized by United States law.”
                                        5
     Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 8 of 51 Page ID #:172



 1         “Under the certification process, the magistrate judge may

 2   conduct a hearing, but the magistrate judge functions only to certify

 3   the facts and not to issue an order of contempt.”          Bowens v. Atlantic

 4   Maintenance Corp., 546 F. Supp. 2d 55, 71 (E.D.N.Y. 2008) (collecting

 5   cases) (internal quotations and citations omitted).          “In certifying

 6   the facts under Section 636(e), the magistrate judge’s role is to

 7   determine whether the moving party can adduce sufficient evidence to

 8   establish a prima facie case of contempt.”         Id. (internal quotations

 9   and citations omitted); see also Taberer v. Armstrong World Indus.,

10   Inc., 954 F.2d 888, 903 (3d Cir. 1992) (“[U]nder the statute, the

11   magistrate judge's certification of facts seems designed to serve the

12   function of a charging instrument or pleading for a trial to be held

13   before the district judge.”).       “The district court, upon

14   certification of the facts supporting a finding of contempt, is then

15   required to conduct a de novo hearing at which issues of fact and

16   credibility determinations are to be made.”         Bowens, 546 F. Supp. 2d

17   at 71.

18   IV.   THE GOVERNMENT HAS ESTABLISHED A PRIMA FACIE CASE OF CONTEMPT
19            “A party moving for civil contempt must prove that the non-

20   moving party has violated a court order by clear and convincing

21   evidence.”    Ahearn ex rel. N.L.R.B. v. Int’l Longshore & Warehouse

22   Union, Locals 21 & 4, 721 F.3d 1122, 1129 (9th Cir. 2013).

23   Disobeying an order to appear can result in contempt just as

24   disobeying any other court order. See United States v. Rylander, 714

25   F.2d 996, 1003 (9th Cir. 1983) (criminal contempt).

26         Here, the government has established a prima facie case of

27   contempt.    The evidence establishes that the government properly

28   served summonses to appear on the U.S. entities and, thus, those

                                             6
     Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 9 of 51 Page ID #:173



 1   entities were on notice of the August 26, 2019 proceeding.

 2   Furthermore, counsel for the entities, Robert Ruyak, told the

 3   government that he was aware of the initial appearance date.            When

 4   Mr. Ruyak notified the government in writing that he would not

 5   appear, he indicated that his clients expressly forbade him from

 6   entering an appearance.      This fact establishes that the U.S. entities

 7   were actually aware of the August 26, 2019 initial appearance date

 8   and chose to ignore it.      Taken together, this evidence establishes a

 9   prima facie case that the U.S. entities violated a specific and

10   definite order of the Court.

11           Accordingly, the government requests that the Court certify the

12   following facts and issue an order to show cause why the U.S.

13   entities should not be held in contempt for failure to appear for

14   their initial appearances:

15           1.   Defendants Perfectus Aluminium Inc., also known as

16   “Perfectus Aluminum Inc.,” Perfectus Aluminum Acquisitions, LLC,

17   Scuderia Development, LLC, 1001 Doubleday, LLC, Von Karman-Main

18   Street, LLC, and 10681 Production Avenue, LLC were properly served

19   under Federal Rule of Criminal Procedure 4 with summonses to appear

20   before the United States District Court to answer to an Indictment on

21   August 26, 2019, at 2:00 p.m. at the United States Courthouse at 255

22   E. Temple Street, Los Angeles, California, 90012.          The summonses were

23   served on these defendants via certified mail to the defendants’

24   registered agents for service of process, or in the case of Scuderia

25   Development LLC, to an officer, between August 3, 2019, and August 6,

26   2019.

27           2.   An attorney claiming to represent these defendants, Robert

28   Ruyak of the Ruyak Cherian firm, stated that he was aware of the

                                             7
     Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 10 of 51 Page ID #:174



 1   August 26, 2019, appearance date but that his clients, the “US

 2   entities,” had “made quite clear” to him that neither he nor his firm

 3   had “been retained . . . to enter an appearance and attend on Monday

 4   [August 26, 2019].”

 5         3.    None of the aforementioned defendants appeared for their

 6   initial appearances at the Roybal Federal Building, 255 East Temple

 7   Street, Los Angeles, California, in Courtroom 341, on August 26,

 8   2019, at 2:00 p.m., notwithstanding the summonses to appear in that

 9   place and on that date and time.

10         4.    Accordingly, the government has established a prima facie

11   case of contempt by defendants Perfectus Aluminium Inc., also known

12   as “Perfectus Aluminum Inc.,” Perfectus Aluminum Acquisitions, LLC,

13   Scuderia Development, LLC, 1001 Doubleday, LLC, Von Karman-Main

14   Street, LLC, and 10681 Production Avenue, LLC.

15   V.    CONCLUSION
16         For the foregoing reasons, the government respectfully requests

17   that this Court certify the above facts and issue an order to show

18   cause why the above-listed defendants should not be held in contempt

19   for failing to appear on their scheduled initial appearance date.

20

21

22

23

24

25

26

27

28

                                             8
     Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 11 of 51 Page ID #:175



 1                         DECLARATION OF EDDIE A. JAUREGUI
 2           I, EDDIE A. JAUREGUI, declare as follows:

 3           1.   I am an Assistant United States Attorney assigned to the

 4   matter of United States of America v. Zhongtian Liu et al., CR No.

 5   19-282-RGK.

 6           2.   Attached hereto as exhibits to the government’s Motion for

 7   Certification of Facts and Issuance of an Order to Show Cause are the

 8   following:

 9                a.   Exhibit 1, comprising true and correct copies of the

10   summonses served on defendants Perfectus Aluminium Inc., also known

11   as “Perfectus Aluminum Inc.,” Perfectus Aluminum Acquisitions, LLC,

12   Scuderia Development, LLC, 1001 Doubleday, LLC, Von Karman-Main

13   Street, LLC, and 10681 Production Avenue, LLC, with proof that the

14   summonses were delivered either to the defendants’ agents for service

15   of process or to an organizational officer via Certified Mail.

16   Pursuant to Local Rule 5.2-1, the government has partially redacted a

17   home address from this exhibit.        The government will lodge, but not

18   publicly file, an unredacted exhibit with the Court.

19                b.   Exhibit 2, comprising print-outs from the website of

20   the California Secretary of State reflecting the names and addresses

21   of the aforementioned defendants’ agents for service of process.

22                c.   Exhibit 3, comprising true and correct copies of the

23   summonses served on then-counsel for defendants Perfectus Aluminium

24   Inc., also known as “Perfectus Aluminum Inc.,” Perfectus Aluminum

25   Acquisitions, LLC, Scuderia Development, LLC, 1001 Doubleday, LLC,

26   Von Karman-Main Street, LLC, and 10681 Production Avenue, LLC, with

27   proof that the summonses were delivered to said counsel via Certified

28   Mail.

                                             1
     Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 12 of 51 Page ID #:176



 1                d.   Exhibit 4, which is an email dated July 31, 2019

 2   between the prosecutors handling this case and then-counsel for the

 3   six defendants against whom the government seeks sanctions, Christie

 4   Comerford.

 5                e.   Exhibit 5, which is an email chain covering various

 6   dates, namely August 6 and August 9, 2019, between Christie Comerford

 7   and the prosecutors handling this case.         This exhibit has been

 8   partially redacted because it discloses Rule 6(e) information.

 9                f.   Exhibit 6, which is an email dated August 6, 2019

10   between the government and attorney Marc Greenberg, who previously

11   represented as local counsel the six defendants against whom the

12   government is seeking sanctions.

13                g.   Exhibit 7, which is an email chain dated August 20,

14   2019 between the government and attorney Robert Ruyak.           In this email

15   regarding Perfectus Aluminum, Mr. Ruyak states that he represents the

16   “US entities.”     He further “clarif[ies]” a prior conversation between

17   himself and government counsel by stating that “[i]t has now been

18   made quite clear to me by my clients that I have not been retained,

19   nor has my firm, to enter an appearance and attend on Monday.             So far

20   my retention is limited to representing the US entities in meeting

21   with DOJ to attempt to resolve this matter.”

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                             2
     Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 13 of 51 Page ID #:177



 1               h.    Exhibit 8, which is a copy of an Official Mail

 2   Forwarding Change of Address form submitted by Zhijie Jasmine Wang to

 3   the United States Postal Service in October, 2018.           Pursuant to Local

 4   Rule 5.2-1, the government has partially redacted a home address not

 5   previously and publicly disclosed from this exhibit.            That address is

 6   the same address to which the summonses to Scuderia Development, LLC,

 7   1001 Doubleday, LLC, Von Karman-Main Street, LLC, and 10681

 8   Production Avenue, LLC were delivered.          The government will lodge,

 9   but not publicly file, an unredacted copy of this exhibit with the

10   Court.

11         I declare under penalty of perjury under the laws of the United

12   States of America that the foregoing is true and correct and that

13   this declaration is executed at Los Angeles, California, on September

14   4, 2019.

15

16

17

18                                               EDDIE A. JAUREGUI
19

20

21

22

23

24

25

26

27

28

                                             3
     Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 14 of 51 Page ID #:178



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     EDDIE A. JAUREGUI (Cal. Bar No. 297986)
 4   ROGER A. HSIEH (Cal. Bar No. 294195)
     Assistant United States Attorneys
 5   Major Frauds Section
          1100 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-4849/0600
          Facsimile: (213) 894-6269
 8        E-mail:    eddie.jauregui@usdoj.gov
                     roger.hsieh@usdoj.gov
 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                             UNITED STATES DISTRICT COURT
11
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                No. CR 19-282-RGK-GJS
13
                Plaintiff,                    EXHIBIT 1 TO GOVERNMENT’S MOTION
14                                            FOR CERTIFICATION OF FACTS AND
                      v.                      ISSUANCE OF ORDER TO SHOW CAUSE
15
     ZHONGTIAN LIU ET AL.,
16
                Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 15 of 51 Page ID #:179
Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 16 of 51 Page ID #:180
Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 17 of 51 Page ID #:181
Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 18 of 51 Page ID #:182
Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 19 of 51 Page ID #:183
Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 20 of 51 Page ID #:184
     Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 21 of 51 Page ID #:185



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     EDDIE A. JAUREGUI (Cal. Bar No. 297986)
 4   ROGER A. HSIEH (Cal. Bar No. 294195)
     Assistant United States Attorneys
 5   Major Frauds Section
          1100 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-4849/0600
          Facsimile: (213) 894-6269
 8        E-mail:    eddie.jauregui@usdoj.gov
                     roger.hsieh@usdoj.gov
 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                             UNITED STATES DISTRICT COURT
11
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                No. CR 19-282-RGK-GJS
13
                Plaintiff,                    EXHIBIT 2 TO GOVERNMENT’S MOTION
14                                            FOR CERTIFICATION OF FACTS AND
                      v.                      ISSUANCE OF ORDER TO SHOW CAUSE
15
     ZHONGTIAN LIU ET AL.,
16
                Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
            Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 22 of 51 Page ID #:186

                                 State of California                                             S
                                    Secretary of State
                              Statement of Information                                                                   FJ03534
              (Domestic Stock and Agricultural Cooperative Corporations)
                            FEES (Filing and Disclosure): $25.00.
                         If this is an amendment, see instructions.
                                                                                                                        FILED
       IMPORTANT – READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                           In the office of the Secretary of State
1. CORPORATE NAME                                                                                                 of the State of California
PERFECTUS ALUMINIUM INC.

                                                                                                                       JAN-10 2017


2. CALIFORNIA CORPORATE NUMBER
                                               C3731422                                                            This Space for Filing Use Only

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)
3.    If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
      of State, or no statement of information has been previously filed, this form must be completed in its entirety.
            If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
            of State, check the box and proceed to Item 17.

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4.    STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                          CITY                           STATE        ZIP CODE
1001 S DOUBLEDAY, ONTARIO, CA 91761
5.    STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                     CITY                           STATE        ZIP CODE
1001 S DOUBLEDAY, ONTARIO, CA 91761
6.    MAILING ADDRESS OF CORPORATION, IF DIFFERENT THAN ITEM 4                              CITY                           STATE        ZIP CODE


7.    EMAIL ADDRESS FOR RECEIVING STATUTORY NOTIFICATIONS


Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)
7.    CHIEF EXECUTIVE OFFICER/                ADDRESS                                       CITY                           STATE        ZIP CODE
     JACKY CHEUNG          1001 S DOUBLEDAY, ONTARIO, CA 91761
8.    SECRETARY                               ADDRESS                                       CITY                           STATE        ZIP CODE
     JACKY CHEUNG          1001 S DOUBLEDAY, ONTARIO, CA 91761
9.    CHIEF FINANCIAL OFFICER/                ADDRESS                                       CITY                           STATE        ZIP CODE
     JACKY CHEUNG          1001 S DOUBLEDAY AVE, ONTARIO, CA 91761
Names and Complete Addresses of All Directors, Including Directors Who are Also Officers (The corporation must have at least one
director. Attach additional pages, if necessary.)
10. NAME                                      ADDRESS                                       CITY                           STATE        ZIP CODE
 JACKY CHEUNG             1001 S DOUBLEDAY AVE, ONTARIO, CA 91761
11. NAME                                      ADDRESS                                       CITY                           STATE        ZIP CODE


12. NAME                                      ADDRESS                                       CITY                           STATE        ZIP CODE


13. NUMBER OF VACANCIES ON THE BOARD OF DIRECTORS, IF ANY:
Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 15 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 15 must be left blank.
14. NAME OF AGENT FOR SERVICE OF PROCESS
 C T CORPORATION SYSTEM
15. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                    STATE        ZIP CODE


Type of Business
16. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
 ALUMINUM PRODUCTS TRADING
17. BY SUBMITTING THIS STATEMENT OF INFORMATION TO THE CALIFORNIA SECRETARY OF STATE, THE CORPORATION CERTIFIES THE INFORMATION
    CONTAINED HEREIN, INCLUDING ANY ATTACHMENTS, IS TRUE AND CORRECT.
01/10/2017             JACKY CHEUNG                                           CEO
     DATE                TYPE/PRINT NAME OF PERSON COMPLETING FORM                      TITLE                              SIGNATURE
SI-200 (REV 01/2013)                                                 Page 1 of 1                                    APPROVED BY SECRETARY OF STATE
8/30/2019    Case 2:19-cr-00282-RGK Document 52Division
                                                   Filedof Corporations
                                                           09/04/19- Filing
                                                                        Page 23 of 51 Page ID #:187
 Delaware.gov                                                                                                Governor | General Assembly | Courts | Elected Officials | State Agencies




  Department of State: Division of Corporations
                                                                                                                                                                       Allowable Characters

  HOME
                                                                                                                        Entity Details
  About Agency
  Secretary's Letter
  Newsroom
                                                                                                  THIS IS NOT A STATEMENT OF GOOD STANDING
  Frequent Questions
  Related Links
  Contact Us                                                                                                     Incorporation Date /     12/10/2014
                                                             File Number:                  5655183
  Office Location                                                                                                    Formation Date:      (mm/dd/yyyy)
  SERVICES
                                                             Entity Name:                  PERFECTUS ALUMINUM ACQUISITIONS, LLC
  Pay Taxes
  File UCC's
  Delaware Laws Online                                                                     Limited
  Name Reservation                                           Entity Kind:                  Liability                     Entity Type:     General
  Entity Search                                                                            Company
  Status
  Validate Certificate                                       Residency:                    Domestic                              State:   DELAWARE
  Customer Service Survey
  INFORMATION
  Corporate Forms                                            REGISTERED AGENT INFORMATION
  Corporate Fees
  UCC Forms and Fees
  Taxes
  Expedited Services
                                                             Name:                         THE CORPORATION TRUST COMPANY
  Service of Process
  Registered Agents                                          Address:                      CORPORATION TRUST CENTER 1209 ORANGE ST
  GetCorporate Status
  Submitting a Request                                       City:                         WILMINGTON                          County:    New Castle
  How to Form a New Business Entity
  Certifications, Apostilles & Authentication of Documents
                                                             State:                        DE                           Postal Code:      19801

                                                             Phone:                        302-658-7581


                                                             Additional Information is available for a fee. You can retrieve Status for a fee of $10.00 or
                                                             more detailed information including current franchise tax assessment, current filing history
                                                             and more for a fee of $20.00.
                                                             Would you like     Status      Status,Tax & History Information

                                                              Submit


                                                              View Search Results                                 New Entity Search

For help on a particular field click on the Field Tag to take you to the help area.
                                                       site map | privacy |   about this site |   contact us |   translate |   delaware.gov




https://icis.corp.delaware.gov/Ecorp/EntitySearch/NameSearch.aspx                                                                                                                        1/1
Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 24 of 51 Page ID #:188
              Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 25 of 51 Page ID #:189
                            Secretary of State                                                      LLC-12                                        17-A09020
                            Statement of Information
                            (Limited Liability Company)                                                                                            FILED
                                                                                                                                   In the office of the Secretary of State
 IMPORTANT — Read instructions before completing this form.                                                                               of the State of California

 Filing Fee – $20.00
                                                                                                                                                   JUL 03, 2017
 Copy Fees – First page $1.00; each attachment page $0.50;
             Certification Fee - $5.00 plus copy fees
                                                                                                                                   This Space For Office Use Only
 1. Limited Liability Company Name (Enter the exact name of the LLC. If you registered in California using an alternate name, see instructions.)
  1001 DOUBLEDAY, LLC
 2. 12-Digit Secretary of State File Number                                           3. State, Foreign Country or Place of Organization (only if formed outside of California)
                             200828810091                                               DELAWARE
 4. Business Addresses
 a. Street Address of Principal Office - Do not list a P.O. Box                                      City (no abbreviations)                                       State    Zip Code
 2323 Main Street                                                                                    Irvine                                                        CA       92614
 b. Mailing Address of LLC, if different than item 4a                                                City (no abbreviations)                                       State    Zip Code
 2549 Eastbluff Dr Ste 385                                                                           Newport Beach                                                 CA       92620
 c. Street Address of California Office, if Item 4a is not in California - Do not list a P.O. Box    City (no abbreviations)                                       State    Zip Code
 2323 Main Street                                                                                    Irvine                                                         CA       92614
                                             If no managers have been appointed or elected, provide the name and address of each member. At least one name and address
                                             must be listed. If the manager/member is an individual, complete Items 5a and 5c (leave Item 5b blank). If the manager/member is
 5. Manager(s) or Member(s)                  an entity, complete Items 5b and 5c (leave Item 5a blank). Note: The LLC cannot serve as its own manager or member. If the LLC
                                             has additional managers/members, enter the name(s) and addresses on Form LLC-12A (see instructions).
 a. First Name, if an individual - Do not complete Item 5b                                           Middle Name                      Last Name                                         Suffix
  Zhijie                                                                                                                             Wang
 b. Entity Name - Do not complete Item 5a


 c. Address                                                                                          City (no abbreviations)                                       State    Zip Code
  2355 Portrait Way                                                                                  Tustin                                                        CA      92782
 6. Service of Process (Must provide either Individual OR Corporation.)
      INDIVIDUAL – Complete Items 6a and 6b only. Must include agent’s full name and California street address.
 a. California Agent's First Name (if agent is not a corporation)                                    Middle Name                      Last Name                                         Suffix
 Zhijie                                                                                                                              Wang
 b. Street Address (if agent is not a corporation) - Do not enter a P.O. Box                         City (no abbreviations)                                       State    Zip Code
 2355 Portrait Way                                                                                   Tustin                                                         CA        92782
      CORPORATION – Complete Item 6c only. Only include the name of the registered agent Corporation.
 c. California Registered Corporate Agent’s Name (if agent is a corporation) – Do not complete Item 6a or 6b



 7. Type of Business
 a. Describe the type of business or services of the Limited Liability Company
 Business Consulting
 8. Chief Executive Officer, if elected or appointed
 a. First Name                                                                                       Middle Name                      Last Name                                         Suffix


 b. Address                                                                                          City (no abbreviations)                                       State    Zip Code


 9. The Information contained herein, including any attachments, is true and correct.

   07/03/2017                    Zhijie Wang                                                                           CEO
  _____________________            ____________________________________________________________                        _________________________     __________________________________
   Date                              Type or Print Name of Person Completing the Form                                   Title                          Signature
Return Address (Optional) (For communication from the Secretary of State related to this document, or if purchasing a copy of the filed document enter the name of a
person or company and the mailing address. This information will become public when filed. SEE INSTRUCTIONS BEFORE COMPLETING.)

Name:                                                                                                             
Company:

Address:
City/State/Zip:                                                                                                   

 LLC-12 (REV 01/2017)
                                                                                            Page 1 of 1                                            2017 California Secretary of State
                                                                                                                                                      www.sos.ca.gov/business/be
              Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 26 of 51 Page ID #:190
                            Secretary of State                                                      LLC-12                                         17-A09032
                            Statement of Information
                            (Limited Liability Company)                                                                                             FILED
                                                                                                                                    In the office of the Secretary of State
 IMPORTANT — Read instructions before completing this form.                                                                                of the State of California

 Filing Fee – $20.00
                                                                                                                                                    JUL 03, 2017
 Copy Fees – First page $1.00; each attachment page $0.50;
             Certification Fee - $5.00 plus copy fees
                                                                                                                                    This Space For Office Use Only
 1. Limited Liability Company Name (Enter the exact name of the LLC. If you registered in California using an alternate name, see instructions.)
  VON KARMAN - MAIN STREET, LLC
 2. 12-Digit Secretary of State File Number                                           3. State, Foreign Country or Place of Organization (only if formed outside of California)
                             200908910123                                               DELAWARE
 4. Business Addresses
 a. Street Address of Principal Office - Do not list a P.O. Box                                       City (no abbreviations)                                       State    Zip Code
 2323 Main Street                                                                                    Irvine                                                         CA       92614
 b. Mailing Address of LLC, if different than item 4a                                                 City (no abbreviations)                                       State    Zip Code
 2323 Main Street                                                                                    Irvine                                                         CA       92614
 c. Street Address of California Office, if Item 4a is not in California - Do not list a P.O. Box     City (no abbreviations)                                       State    Zip Code
 2323 Main Street                                                                                    Irvine                                                          CA       92614
                                             If no managers have been appointed or elected, provide the name and address of each member. At least one name and address
                                             must be listed. If the manager/member is an individual, complete Items 5a and 5c (leave Item 5b blank). If the manager/member is
 5. Manager(s) or Member(s)                  an entity, complete Items 5b and 5c (leave Item 5a blank). Note: The LLC cannot serve as its own manager or member. If the LLC
                                             has additional managers/members, enter the name(s) and addresses on Form LLC-12A (see instructions).
 a. First Name, if an individual - Do not complete Item 5b                                            Middle Name                      Last Name                                         Suffix
  Zhijie                                                                                                                              Wang
 b. Entity Name - Do not complete Item 5a


 c. Address                                                                                           City (no abbreviations)                                       State    Zip Code
  2355 Portrait Way                                                                                  Tustin                                                         CA      92782
 6. Service of Process (Must provide either Individual OR Corporation.)
      INDIVIDUAL – Complete Items 6a and 6b only. Must include agent’s full name and California street address.
 a. California Agent's First Name (if agent is not a corporation)                                     Middle Name                      Last Name                                         Suffix
 Zhijie                                                                                                                               Wang
 b. Street Address (if agent is not a corporation) - Do not enter a P.O. Box                          City (no abbreviations)                                       State    Zip Code
 2355 Portrait Way                                                                                   Tustin                                                          CA        92782
      CORPORATION – Complete Item 6c only. Only include the name of the registered agent Corporation.
 c. California Registered Corporate Agent’s Name (if agent is a corporation) – Do not complete Item 6a or 6b



 7. Type of Business
 a. Describe the type of business or services of the Limited Liability Company
 property investment
 8. Chief Executive Officer, if elected or appointed
 a. First Name                                                                                        Middle Name                      Last Name                                         Suffix
 Zhijie                                                                                                                                Wang
 b. Address                                                                                           City (no abbreviations)                                       State    Zip Code
 2355 Portrait Way                                                                                   Tustin                                                          CA      92782
 9. The Information contained herein, including any attachments, is true and correct.

   07/03/2017                    Zhijie Wang                                                                            CEO
  _____________________            ____________________________________________________________                         _________________________     __________________________________
   Date                              Type or Print Name of Person Completing the Form                                    Title                          Signature
Return Address (Optional) (For communication from the Secretary of State related to this document, or if purchasing a copy of the filed document enter the name of a
person or company and the mailing address. This information will become public when filed. SEE INSTRUCTIONS BEFORE COMPLETING.)

Name:                                                                                                              
Company:

Address:
City/State/Zip:                                                                                                    

 LLC-12 (REV 01/2017)
                                                                                            Page 1 of 1                                             2017 California Secretary of State
                                                                                                                                                       www.sos.ca.gov/business/be
              Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 27 of 51 Page ID #:191
                            Secretary of State                                                      LLC-12                                        17-A09029
                            Statement of Information
                            (Limited Liability Company)                                                                                            FILED
                                                                                                                                   In the office of the Secretary of State
 IMPORTANT — Read instructions before completing this form.                                                                               of the State of California

 Filing Fee – $20.00
                                                                                                                                                   JUL 03, 2017
 Copy Fees – First page $1.00; each attachment page $0.50;
             Certification Fee - $5.00 plus copy fees
                                                                                                                                   This Space For Office Use Only
 1. Limited Liability Company Name (Enter the exact name of the LLC. If you registered in California using an alternate name, see instructions.)
  10681 PRODUCTION AVENUE, LLC
 2. 12-Digit Secretary of State File Number                                           3. State, Foreign Country or Place of Organization (only if formed outside of California)
                             200925210158                                               DELAWARE
 4. Business Addresses
 a. Street Address of Principal Office - Do not list a P.O. Box                                      City (no abbreviations)                                       State    Zip Code
 2323 Main Street                                                                                    Irvine                                                        CA       92614
 b. Mailing Address of LLC, if different than item 4a                                                City (no abbreviations)                                       State    Zip Code
 2549 Eastbluff Drive Ste 385                                                                        Newport Beach                                                 CA       92620
 c. Street Address of California Office, if Item 4a is not in California - Do not list a P.O. Box    City (no abbreviations)                                       State    Zip Code
 2323 Main Street                                                                                    Irvine                                                         CA       92614
                                             If no managers have been appointed or elected, provide the name and address of each member. At least one name and address
                                             must be listed. If the manager/member is an individual, complete Items 5a and 5c (leave Item 5b blank). If the manager/member is
 5. Manager(s) or Member(s)                  an entity, complete Items 5b and 5c (leave Item 5a blank). Note: The LLC cannot serve as its own manager or member. If the LLC
                                             has additional managers/members, enter the name(s) and addresses on Form LLC-12A (see instructions).
 a. First Name, if an individual - Do not complete Item 5b                                           Middle Name                      Last Name                                         Suffix
  Zhijie                                                                                                                             Wang
 b. Entity Name - Do not complete Item 5a


 c. Address                                                                                          City (no abbreviations)                                       State    Zip Code
  2355 Portrait Way                                                                                  Tustin                                                        CA      92782
 6. Service of Process (Must provide either Individual OR Corporation.)
      INDIVIDUAL – Complete Items 6a and 6b only. Must include agent’s full name and California street address.
 a. California Agent's First Name (if agent is not a corporation)                                    Middle Name                      Last Name                                         Suffix
 Zhijie                                                                                                                              Wang
 b. Street Address (if agent is not a corporation) - Do not enter a P.O. Box                         City (no abbreviations)                                       State    Zip Code
 2355 Portrait Way                                                                                   Tustin                                                         CA        92782
      CORPORATION – Complete Item 6c only. Only include the name of the registered agent Corporation.
 c. California Registered Corporate Agent’s Name (if agent is a corporation) – Do not complete Item 6a or 6b



 7. Type of Business
 a. Describe the type of business or services of the Limited Liability Company
 property investment
 8. Chief Executive Officer, if elected or appointed
 a. First Name                                                                                       Middle Name                      Last Name                                         Suffix
 Zhijie                                                                                                                               Wang
 b. Address                                                                                          City (no abbreviations)                                       State    Zip Code
 2355 Portrait Way                                                                                   Tustin                                                         CA      92782
 9. The Information contained herein, including any attachments, is true and correct.

   07/03/2017                    Zhijie Wang                                                                           CEO
  _____________________            ____________________________________________________________                        _________________________     __________________________________
   Date                              Type or Print Name of Person Completing the Form                                   Title                          Signature
Return Address (Optional) (For communication from the Secretary of State related to this document, or if purchasing a copy of the filed document enter the name of a
person or company and the mailing address. This information will become public when filed. SEE INSTRUCTIONS BEFORE COMPLETING.)

Name:                                                                                                             
Company:

Address:
City/State/Zip:                                                                                                   

 LLC-12 (REV 01/2017)
                                                                                            Page 1 of 1                                            2017 California Secretary of State
                                                                                                                                                      www.sos.ca.gov/business/be
     Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 28 of 51 Page ID #:192



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     EDDIE A. JAUREGUI (Cal. Bar No. 297986)
 4   ROGER A. HSIEH (Cal. Bar No. 294195)
     Assistant United States Attorneys
 5   Major Frauds Section
          1100 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-4849/0600
          Facsimile: (213) 894-6269
 8        E-mail:    eddie.jauregui@usdoj.gov
                     roger.hsieh@usdoj.gov
 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                             UNITED STATES DISTRICT COURT
11
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                No. CR 19-282-RGK-GJS
13
                Plaintiff,                    EXHIBIT 3 TO GOVERNMENT’S MOTION
14                                            FOR CERTIFICATION OF FACTS AND
                      v.                      ISSUANCE OF ORDER TO SHOW CAUSE
15
     ZHONGTIAN LIU ET AL.,
16
                Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 29 of 51 Page ID #:193
Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 30 of 51 Page ID #:194
Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 31 of 51 Page ID #:195
Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 32 of 51 Page ID #:196
Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 33 of 51 Page ID #:197
Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 34 of 51 Page ID #:198
     Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 35 of 51 Page ID #:199



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     EDDIE A. JAUREGUI (Cal. Bar No. 297986)
 4   ROGER A. HSIEH (Cal. Bar No. 294195)
     Assistant United States Attorneys
 5   Major Frauds Section
          1100 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-4849/0600
          Facsimile: (213) 894-6269
 8        E-mail:    eddie.jauregui@usdoj.gov
                     roger.hsieh@usdoj.gov
 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                             UNITED STATES DISTRICT COURT
11
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                No. CR 19-282-RGK-GJS
13
                Plaintiff,                    EXHIBIT 4 TO GOVERNMENT’S MOTION
14                                            FOR CERTIFICATION OF FACTS AND
                      v.                      ISSUANCE OF ORDER TO SHOW CAUSE
15
     ZHONGTIAN LIU ET AL.,
16
                Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
        Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 36 of 51 Page ID #:200


Jauregui, Eddie (USACAC)

From:                               Comerford, Christie Callahan <ccomerford@dilworthlaw.com>
Sent:                               Wednesday, July 31, 2019 11:35 AM
To:                                 Jauregui, Eddie (USACAC)
Cc:                                 Andre, Julian L. (USACAC); Kumar, Poonam (USACAC)
Subject:                            RE: Perfectus Aluminum

Categories:                         Red Category


Thanks. I will let you know about service. I do not know who represents China Zhongwang Holdings Limited.

CHRISTIE CALLAHAN COMERFORD | DILWORTH PAXSON LLP
1500 Market Street | Suite 3500E | Philadelphia, PA 19102
Tel: (215) 575-7187 | Fax: (215) 575-7200
ccomerford@dilworthlaw.com | www.dilworthlaw.com

From: Jauregui, Eddie (USACAC) [mailto:Eddie.Jauregui@usdoj.gov]
Sent: Wednesday, July 31, 2019 12:18 PM
To: Comerford, Christie Callahan
Cc: Andre, Julian L. (USACAC); Kumar, Poonam (USACAC); Jauregui, Eddie (USACAC)
Subject: RE: Perfectus Aluminum

Christie, attached please find a copy of the indictment, which has now been unsealed. Will you accept email service for
a summons to appear for the following parties:

          Perfectus Aluminium, Inc.,
          Perfectus Aluminum Acquisitions, LLC,
          Scuderia Development, LLC,
          1001 Doubleday, LLC,
          Von Karman‐Main Street, LLC, and
          10681 Production Avenue, LLC?

Also, if you know, can you please advise as to who represents China Zhongwang Holdings Limited and can accept service
of a summons? Thank you.

Eddie Jauregui



From: Comerford, Christie Callahan <ccomerford@dilworthlaw.com>
Sent: Wednesday, July 31, 2019 8:23 AM
To: Andre, Julian L. (USACAC) <JAndre1@usa.doj.gov>; Jauregui, Eddie (USACAC) <ejauregui@usa.doj.gov>; Kumar,
Poonam (USACAC) <pkumar@usa.doj.gov>
Subject: Perfectus Aluminum


Julian, Poonam and Eddie: The media has asked our client, Perfectus Aluminum, for comment on the unsealing of an
indictment against it. Has an indictment been filed and/or unsealed? If so, can you please send me a copy. Thank you.



                                                            1
          Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 37 of 51 Page ID #:201
CHRISTIE CALLAHAN COMERFORD | DILWORTH PAXSON LLP
1500 Market Street | Suite 3500E | Philadelphia, PA 19102
Tel: (215) 575-7187 | Fax: (215) 575-7200
ccomerford@dilworthlaw.com | www.dilworthlaw.com



www.DilworthLaw.com

This E-Mail is intended only for the use of the individual or entity to which it is addressed, and may contain information that is privileged, confidential and exempt
from disclosure under applicable law. Unintended transmission shall not constitute waiver of the attorney-client or any other privilege. If you have received this
communication in error, please do not distribute it and notify us immediately by email: postmaster@dilworthlaw.com or via telephone: 215-575-7000 and delete the
original message. Unless expressly stated in this e-mail, nothing in this message or any attachment should be construed as a digital or electronic signature or as a
legal opinion.




www.DilworthLaw.com

This E-Mail is intended only for the use of the individual or entity to which it is addressed, and may contain information that is privileged, confidential and exempt
from disclosure under applicable law. Unintended transmission shall not constitute waiver of the attorney-client or any other privilege. If you have received this
communication in error, please do not distribute it and notify us immediately by email: postmaster@dilworthlaw.com or via telephone: 215-575-7000 and delete the
original message. Unless expressly stated in this e-mail, nothing in this message or any attachment should be construed as a digital or electronic signature or as a
legal opinion.




                                                                                  2
     Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 38 of 51 Page ID #:202



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     EDDIE A. JAUREGUI (Cal. Bar No. 297986)
 4   ROGER A. HSIEH (Cal. Bar No. 294195)
     Assistant United States Attorneys
 5   Major Frauds Section
          1100 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-4849/0600
          Facsimile: (213) 894-6269
 8        E-mail:    eddie.jauregui@usdoj.gov
                     roger.hsieh@usdoj.gov
 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                             UNITED STATES DISTRICT COURT
11
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                No. CR 19-282-RGK-GJS
13
                Plaintiff,                    EXHIBIT 5 TO GOVERNMENT’S MOTION
14                                            FOR CERTIFICATION OF FACTS AND
                      v.                      ISSUANCE OF ORDER TO SHOW CAUSE
15
     ZHONGTIAN LIU ET AL.,
16
                Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
         Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 39 of 51 Page ID #:203


Jauregui, Eddie (USACAC)

From:                             Comerford, Christie Callahan <ccomerford@dilworthlaw.com>
Sent:                             Friday, August 9, 2019 12:21 PM
To:                               Jauregui, Eddie (USACAC); Greenberg, Marc R.
Cc:                               Kumar, Poonam (USACAC); Hsieh, Roger (USACAC)
Subject:                          RE: Perfectus Aluminum

Categories:                       Red Category


Eddie:

We (Dilworth) still have no knowledge regarding who, if anyone, is representing Perfectus in the federal criminal
case. We have not been retained in that capacity.

I can confirm that we continue to represent Aluminum Shapes and Harris, Baio &McCullough


CHRISTIE CALLAHAN COMERFORD | DILWORTH PAXSON LLP
1500 Market Street | Suite 3500E | Philadelphia, PA 19102
Tel: (215) 575-7187 | Fax: (215) 575-7200
ccomerford@dilworthlaw.com | www.dilworthlaw.com

From: Jauregui, Eddie (USACAC) [mailto:Eddie.Jauregui@usdoj.gov]
Sent: Friday, August 9, 2019 2:58 PM
To: Comerford, Christie Callahan; Greenberg, Marc R.
Cc: Kumar, Poonam (USACAC); Jauregui, Eddie (USACAC); Hsieh, Roger (USACAC)
Subject: RE: Perfectus Aluminum

Dear Christie and Marc,

We have looked at the dockets in the Muddy Waters state court litigation and the civil forfeiture actions in our
District. It appears that you continue to represent Perfectus and/or related parties in those cases. Although you have
told us you no longer represent Perfectus, et al, in our federal criminal case, it seems that you continue to have an
attorney‐client relationship with these entities. Accordingly, we are reiterating our prior request for information
regarding who represents the entities for purposes of the criminal indictment. At the very least, we would imagine that
you would need to transfer your files on the criminal matter to other counsel. As you may be aware, the registered
agents for these entities have been properly served with summonses requiring their appearance on 8/26/2019. If these
entities fail to appear as required, the government will request relief from the Court under Federal Rule of Criminal
Procedure 4 and any other relief available to it.

Separately, Christie, can you please advise as to whether you continue to represent Aluminum Shapes and Harris, Baio,
& McCullough in connection with our federal criminal investigation?

Thank you.

Sincerely,

Eddie Jauregui


                                                            1
        Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 40 of 51 Page ID #:204

From: Comerford, Christie Callahan <ccomerford@dilworthlaw.com>
Sent: Tuesday, August 6, 2019 10:06 AM
To: Jauregui, Eddie (USACAC) <ejauregui@usa.doj.gov>
Cc: Andre, Julian L. (USACAC) <JAndre1@usa.doj.gov>
Subject: RE: Perfectus Aluminum

I do not know.

CHRISTIE CALLAHAN COMERFORD | DILWORTH PAXSON LLP
1500 Market Street | Suite 3500E | Philadelphia, PA 19102
Tel: (215) 575-7187 | Fax: (215) 575-7200
ccomerford@dilworthlaw.com | www.dilworthlaw.com

From: Jauregui, Eddie (USACAC) [mailto:Eddie.Jauregui@usdoj.gov]
Sent: Tuesday, August 6, 2019 1:05 PM
To: Comerford, Christie Callahan
Cc: Andre, Julian L. (USACAC)
Subject: RE: Perfectus Aluminum

Christie,

Thank you for letting us know. Who now represents these entities?

Sincerely,

Eddie Jauregui

From: Comerford, Christie Callahan <ccomerford@dilworthlaw.com>
Sent: Tuesday, August 6, 2019 9:23 AM
To: Jauregui, Eddie (USACAC) <ejauregui@usa.doj.gov>
Cc: Andre, Julian L. (USACAC) <JAndre1@usa.doj.gov>; Kumar, Poonam (USACAC) <pkumar@usa.doj.gov>
Subject: RE: Perfectus Aluminum

This morning I received 6 separate packages addressed to the below entities. Please be advised that we do not represent
these entities and are not authorized to accept service on their behalf. Would you like the packages returned or can they
be destroyed?

CHRISTIE CALLAHAN COMERFORD | DILWORTH PAXSON LLP
1500 Market Street | Suite 3500E | Philadelphia, PA 19102
Tel: (215) 575-7187 | Fax: (215) 575-7200
ccomerford@dilworthlaw.com | www.dilworthlaw.com

From: Jauregui, Eddie (USACAC) [mailto:Eddie.Jauregui@usdoj.gov]
Sent: Wednesday, July 31, 2019 12:18 PM
To: Comerford, Christie Callahan
Cc: Andre, Julian L. (USACAC); Kumar, Poonam (USACAC); Jauregui, Eddie (USACAC)
Subject: RE: Perfectus Aluminum

Christie, attached please find a copy of the indictment, which has now been unsealed. Will you accept email service for
a summons to appear for the following parties:

           Perfectus Aluminium, Inc.,
                                                             2
          Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 41 of 51 Page ID #:205
           Perfectus Aluminum Acquisitions, LLC,
           Scuderia Development, LLC,
           1001 Doubleday, LLC,
           Von Karman‐Main Street, LLC, and
           10681 Production Avenue, LLC?

Also, if you know, can you please advise as to who represents China Zhongwang Holdings Limited and can accept service
of a summons? Thank you.

Eddie Jauregui



From: Comerford, Christie Callahan <ccomerford@dilworthlaw.com>
Sent: Wednesday, July 31, 2019 8:23 AM
To: Andre, Julian L. (USACAC) <JAndre1@usa.doj.gov>; Jauregui, Eddie (USACAC) <ejauregui@usa.doj.gov>; Kumar,
Poonam (USACAC) <pkumar@usa.doj.gov>
Subject: Perfectus Aluminum


Julian, Poonam and Eddie: The media has asked our client, Perfectus Aluminum, for comment on the unsealing of an
indictment against it. Has an indictment been filed and/or unsealed? If so, can you please send me a copy. Thank you.

CHRISTIE CALLAHAN COMERFORD | DILWORTH PAXSON LLP
1500 Market Street | Suite 3500E | Philadelphia, PA 19102
Tel: (215) 575-7187 | Fax: (215) 575-7200
ccomerford@dilworthlaw.com | www.dilworthlaw.com



www.DilworthLaw.com

This E-Mail is intended only for the use of the individual or entity to which it is addressed, and may contain information that is privileged, confidential and exempt
from disclosure under applicable law. Unintended transmission shall not constitute waiver of the attorney-client or any other privilege. If you have received this
communication in error, please do not distribute it and notify us immediately by email: postmaster@dilworthlaw.com or via telephone: 215-575-7000 and delete the
original message. Unless expressly stated in this e-mail, nothing in this message or any attachment should be construed as a digital or electronic signature or as a
legal opinion.




www.DilworthLaw.com

This E-Mail is intended only for the use of the individual or entity to which it is addressed, and may contain information that is privileged, confidential and exempt
from disclosure under applicable law. Unintended transmission shall not constitute waiver of the attorney-client or any other privilege. If you have received this
communication in error, please do not distribute it and notify us immediately by email: postmaster@dilworthlaw.com or via telephone: 215-575-7000 and delete the
original message. Unless expressly stated in this e-mail, nothing in this message or any attachment should be construed as a digital or electronic signature or as a
legal opinion.




www.DilworthLaw.com

This E-Mail is intended only for the use of the individual or entity to which it is addressed, and may contain information that is privileged, confidential and exempt
from disclosure under applicable law. Unintended transmission shall not constitute waiver of the attorney-client or any other privilege. If you have received this
communication in error, please do not distribute it and notify us immediately by email: postmaster@dilworthlaw.com or via telephone: 215-575-7000 and delete the
original message. Unless expressly stated in this e-mail, nothing in this message or any attachment should be construed as a digital or electronic signature or as a
legal opinion.




www.DilworthLaw.com

This E-Mail is intended only for the use of the individual or entity to which it is addressed, and may contain information that is privileged, confidential and exempt
                                                                                   3
         Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 42 of 51 Page ID #:206
from disclosure under applicable law. Unintended transmission shall not constitute waiver of the attorney-client or any other privilege. If you have received this
communication in error, please do not distribute it and notify us immediately by email: postmaster@dilworthlaw.com or via telephone: 215-575-7000 and delete the
original message. Unless expressly stated in this e-mail, nothing in this message or any attachment should be construed as a digital or electronic signature or as a
legal opinion.




                                                                                 4
     Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 43 of 51 Page ID #:207



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     EDDIE A. JAUREGUI (Cal. Bar No. 297986)
 4   ROGER A. HSIEH (Cal. Bar No. 294195)
     Assistant United States Attorneys
 5   Major Frauds Section
          1100 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-4849/0600
          Facsimile: (213) 894-6269
 8        E-mail:    eddie.jauregui@usdoj.gov
                     roger.hsieh@usdoj.gov
 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                             UNITED STATES DISTRICT COURT
11
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                No. CR 19-282-RGK-GJS
13
                Plaintiff,                    EXHIBIT 6 TO GOVERNMENT’S MOTION
14                                            FOR CERTIFICATION OF FACTS AND
                      v.                      ISSUANCE OF ORDER TO SHOW CAUSE
15
     ZHONGTIAN LIU ET AL.,
16
                Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
        Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 44 of 51 Page ID #:208


Jauregui, Eddie (USACAC)

From:                               Greenberg, Marc R. <Marc.Greenberg@tuckerellis.com>
Sent:                               Tuesday, August 6, 2019 4:14 PM
To:                                 Jauregui, Eddie (USACAC)
Cc:                                 Kumar, Poonam (USACAC); Welk, Steven (USACAC)
Subject:                            RE: Perfectus Aluminum



Dear All,

We no longer represent any of the entities listed in your email.

Best Regards,

Marc

Marc R. Greenberg | Attorney | Tucker Ellis LLP
515 South Flower Street Forty Second Floor| Los Angeles, CA 90071
One Market Plaza, Steuart Tower, Suite 700| San Francisco, CA 94105
Direct: 213-430-3355 | Cell: 213-215-8887
marc.greenberg@tuckerellis.com
tuckerellis.com

Chicago | Cleveland | Columbus | Houston | Los Angeles | San Francisco | St. Louis

This e-mail is sent by the law firm of Tucker Ellis LLP and may contain information that is privileged or confidential. If
you are not the intended recipient, please delete the e-mail and notify us immediately by return email.

From: Jauregui, Eddie (USACAC) <Eddie.Jauregui@usdoj.gov>
Sent: Tuesday, August 6, 2019 2:54 PM
To: Greenberg, Marc R. <Marc.Greenberg@tuckerellis.com>
Cc: Kumar, Poonam (USACAC) <Poonam.Kumar@usdoj.gov>; Welk, Steven (USACAC) <Steven.Welk@usdoj.gov>
Subject: FW: Perfectus Aluminum

<<< EXTERNAL EMAIL >>>


Marc,

Can you please advise whether you still represent the entities listed below?

          Perfectus Aluminium, Inc.,
          Perfectus Aluminum Acquisitions, LLC,
          Scuderia Development, LLC,
          1001 Doubleday, LLC,
          Von Karman‐Main Street, LLC, and
          10681 Production Avenue, LLC

Thank you.

Sincerely,
                                                              1
        Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 45 of 51 Page ID #:209

Eddie Jauregui

From: Comerford, Christie Callahan <ccomerford@dilworthlaw.com>
Sent: Tuesday, August 6, 2019 10:06 AM
To: Jauregui, Eddie (USACAC) <ejauregui@usa.doj.gov>
Cc: Andre, Julian L. (USACAC) <JAndre1@usa.doj.gov>
Subject: RE: Perfectus Aluminum

I do not know.

CHRISTIE CALLAHAN COMERFORD | DILWORTH PAXSON LLP
1500 Market Street | Suite 3500E | Philadelphia, PA 19102
Tel: (215) 575-7187 | Fax: (215) 575-7200
ccomerford@dilworthlaw.com | www.dilworthlaw.com

From: Jauregui, Eddie (USACAC) [mailto:Eddie.Jauregui@usdoj.gov]
Sent: Tuesday, August 6, 2019 1:05 PM
To: Comerford, Christie Callahan
Cc: Andre, Julian L. (USACAC)
Subject: RE: Perfectus Aluminum

Christie,

Thank you for letting us know. Who now represents these entities?

Sincerely,

Eddie Jauregui

From: Comerford, Christie Callahan <ccomerford@dilworthlaw.com>
Sent: Tuesday, August 6, 2019 9:23 AM
To: Jauregui, Eddie (USACAC) <ejauregui@usa.doj.gov>
Cc: Andre, Julian L. (USACAC) <JAndre1@usa.doj.gov>; Kumar, Poonam (USACAC) <pkumar@usa.doj.gov>
Subject: RE: Perfectus Aluminum

This morning I received 6 separate packages addressed to the below entities. Please be advised that we do not represent
these entities and are not authorized to accept service on their behalf. Would you like the packages returned or can they
be destroyed?

CHRISTIE CALLAHAN COMERFORD | DILWORTH PAXSON LLP
1500 Market Street | Suite 3500E | Philadelphia, PA 19102
Tel: (215) 575-7187 | Fax: (215) 575-7200
ccomerford@dilworthlaw.com | www.dilworthlaw.com

From: Jauregui, Eddie (USACAC) [mailto:Eddie.Jauregui@usdoj.gov]
Sent: Wednesday, July 31, 2019 12:18 PM
To: Comerford, Christie Callahan
Cc: Andre, Julian L. (USACAC); Kumar, Poonam (USACAC); Jauregui, Eddie (USACAC)
Subject: RE: Perfectus Aluminum



                                                             2
          Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 46 of 51 Page ID #:210
Christie, attached please find a copy of the indictment, which has now been unsealed. Will you accept email service for
a summons to appear for the following parties:

          Perfectus Aluminium, Inc.,
          Perfectus Aluminum Acquisitions, LLC,
          Scuderia Development, LLC,
          1001 Doubleday, LLC,
          Von Karman‐Main Street, LLC, and
          10681 Production Avenue, LLC?

Also, if you know, can you please advise as to who represents China Zhongwang Holdings Limited and can accept service
of a summons? Thank you.

Eddie Jauregui



From: Comerford, Christie Callahan <ccomerford@dilworthlaw.com>
Sent: Wednesday, July 31, 2019 8:23 AM
To: Andre, Julian L. (USACAC) <JAndre1@usa.doj.gov>; Jauregui, Eddie (USACAC) <ejauregui@usa.doj.gov>; Kumar,
Poonam (USACAC) <pkumar@usa.doj.gov>
Subject: Perfectus Aluminum


Julian, Poonam and Eddie: The media has asked our client, Perfectus Aluminum, for comment on the unsealing of an
indictment against it. Has an indictment been filed and/or unsealed? If so, can you please send me a copy. Thank you.

CHRISTIE CALLAHAN COMERFORD | DILWORTH PAXSON LLP
1500 Market Street | Suite 3500E | Philadelphia, PA 19102
Tel: (215) 575-7187 | Fax: (215) 575-7200
ccomerford@dilworthlaw.com | www.dilworthlaw.com



www.DilworthLaw.com

This E-Mail is intended only for the use of the individual or entity to which it is addressed, and may contain information that is privileged, confidential and exempt
from disclosure under applicable law. Unintended transmission shall not constitute waiver of the attorney-client or any other privilege. If you have received this
communication in error, please do not distribute it and notify us immediately by email: postmaster@dilworthlaw.com or via telephone: 215-575-7000 and delete the
original message. Unless expressly stated in this e-mail, nothing in this message or any attachment should be construed as a digital or electronic signature or as a
legal opinion.




www.DilworthLaw.com

This E-Mail is intended only for the use of the individual or entity to which it is addressed, and may contain information that is privileged, confidential and exempt
from disclosure under applicable law. Unintended transmission shall not constitute waiver of the attorney-client or any other privilege. If you have received this
communication in error, please do not distribute it and notify us immediately by email: postmaster@dilworthlaw.com or via telephone: 215-575-7000 and delete the
original message. Unless expressly stated in this e-mail, nothing in this message or any attachment should be construed as a digital or electronic signature or as a
legal opinion.




www.DilworthLaw.com

This E-Mail is intended only for the use of the individual or entity to which it is addressed, and may contain information that is privileged, confidential and exempt
from disclosure under applicable law. Unintended transmission shall not constitute waiver of the attorney-client or any other privilege. If you have received this
communication in error, please do not distribute it and notify us immediately by email: postmaster@dilworthlaw.com or via telephone: 215-575-7000 and delete the
original message. Unless expressly stated in this e-mail, nothing in this message or any attachment should be construed as a digital or electronic signature or as a
legal opinion.

                                                                                  3
     Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 47 of 51 Page ID #:211



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     EDDIE A. JAUREGUI (Cal. Bar No. 297986)
 4   ROGER A. HSIEH (Cal. Bar No. 294195)
     Assistant United States Attorneys
 5   Major Frauds Section
          1100 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-4849/0600
          Facsimile: (213) 894-6269
 8        E-mail:    eddie.jauregui@usdoj.gov
                     roger.hsieh@usdoj.gov
 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                             UNITED STATES DISTRICT COURT
11
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                No. CR 19-282-RGK-GJS
13
                Plaintiff,                    EXHIBIT 7 TO GOVERNMENT’S MOTION
14                                            FOR CERTIFICATION OF FACTS AND
                      v.                      ISSUANCE OF ORDER TO SHOW CAUSE
15
     ZHONGTIAN LIU ET AL.,
16
                Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
      Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 48 of 51 Page ID #:212


Jauregui, Eddie (USACAC)

From:                             Kumar, Poonam (USACAC)
Sent:                             Tuesday, August 20, 2019 4:29 PM
To:                               Jauregui, Eddie (USACAC); Hsieh, Roger (USACAC)
Subject:                          Fwd: US v. Perfectus, et al.




Begin forwarded message:

       From: Robert Ruyak <robertr@ruyakcherian.com>
       Date: August 20, 2019 at 3:58:36 PM PDT
       To: "Kumar, Poonam (USACAC)" <Poonam.Kumar@usdoj.gov>
       Subject: Re: US v. Perfectus, et al.

       Hi Poonam

       I left you a voice message as well. I would like to suggest Friday morning for a meeting. I will the only
       one attending, representing the US entities. I will have a proposal at the meeting to resolve the civil and
       criminal matters.

       One clarification. You asked me if either i or someone from my firm would be attending on Monday the
       26th. I told you that I was not sure when we talked.

       It is now been made quite clear to me by my clients that I have not been retained, nor has my firm, to
       enter an appearance and attend on Monday. So far my retention is limited to representing the US
       entities in meeting with DOJ to attempt to resolve this matter.

       Please give me a call to set up the meeting and discuss any orher issues.

       Very best

       Bob



       On Aug 20, 2019, at 11:51 AM, Kumar, Poonam (USACAC) <Poonam.Kumar@usdoj.gov> wrote:

               Bob,

               It was nice speaking with you just now. We just wanted to reach out over email so you
               had our contact information. I have copied AUSAs Eddie Jauregui and Roger Hsieh
               hereto as well.

               Please let us know what date and time for the meeting this week works best for you.

               Thank you.

               Best regards,
                                                            1
Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 49 of 51 Page ID #:213
      Poonam



      Poonam G. Kumar | Assistant United States Attorney
      Deputy Chief, Major Frauds Section
      1100 United States Courthouse | 312 North Spring Street | Los Angeles, California
      90012
      T: 213.894.0719 | F: 213.894.6269 | poonam.kumar@usdoj.gov




                                                 2
     Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 50 of 51 Page ID #:214



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     EDDIE A. JAUREGUI (Cal. Bar No. 297986)
 4   ROGER A. HSIEH (Cal. Bar No. 294195)
     Assistant United States Attorneys
 5   Major Frauds Section
          1100 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-4849/0600
          Facsimile: (213) 894-6269
 8        E-mail:    eddie.jauregui@usdoj.gov
                     roger.hsieh@usdoj.gov
 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                              UNITED STATES DISTRICT COURT
11
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                No. CR 19-282-RGK-GJS
13
                Plaintiff,                    EXHIBIT 8 TO GOVERNMENT’S MOTION
14                                            FOR CERTIFICATION OF FACTS AND
                      v.                      ISSUANCE OF ORDER TO SHOW CAUSE
15
     ZHONGTIAN LIU ET AL.,
16
                Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                                        Page 1 of 1
   Case 2:19-cr-00282-RGK Document 52 Filed 09/04/19 Page 51 of 51 Page ID #:215




                                                                                                                Home Logout


                                                         Detail




https://coars.usps.gov/pls/usps/coa_search.print_image_info?p_coa_id=201810001505955&p_action=I&p_image_height=300...     9/3/2019
